Remanded and Memorandum Opinion and Memorandum Concurring
Opinion filed July 28, 2022.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00105-CV

                        IN THE MATTER OF W.A.M.P.

                    On Appeal from the 315th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2020-00197J

                 MEMORANDUM CONCURRING OPINION

      I reluctantly dispose of issue 4 on factual sufficiency in the court’s opinion
because I recognize that current Texas jurisprudence continues to wish Texas
Constitution article V, section 6—the factual conclusivity clause—away in
criminal and quasi-criminal cases. See Tex. Const. art. V, § 6.

      While I believe that Brooks v. State is constitutionally unsound, Brooks
remains the controlling case law and this court has followed along in
juvenile-justice cases as well. Brooks, 323 S.W.3d 893 (Tex. Crim. App. 2010).
      Hoping that things will not always be this way, I reluctantly concur in the
judgment regarding factual sufficiency.




                                      /s/       Charles A. Spain
                                                Justice


Panel consists of Justices Wise, Spain, and Hassan.




                                            2